12/15/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0242



                            No. DA 20-0242


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOURNEY RYDER JOHN WIENKE,

           Defendant and Appellant.

                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Kendra A. Steppler is granted an extension of time to and

including December 22, 2020, within which to prepare, file, and serve

the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 15 2020